                            Case 3:20-cv-02731-VC Document 645-2 Filed 08/31/20 Page 1 of 22



                       1   Susan E. Coleman (SBN 171832)
                           E-mail: scoleman@bwslaw.com
                       2   BURKE, WILLIAMS & SORENSEN, LLP
                           444 South Flower Street, Suite 2400
                       3   Los Angeles, CA 90071-2953
                           Tel: 213.236.0600       Fax: 213.236.2700
                       4
                           Attorneys for Respondents-Defendants
                       5   THE GEO GROUP, INC. (Sued herein as
                           GEO GROUP, INC.) and NATHAN ALLEN
                       6
                       7
                       8                        UNITED STATES DISTRICT COURT
                       9                      NORTHERN DISTRICT OF CALIFORNIA
                      10                             SAN FRANCISCO DIVISION
                      11
                      12   ANGEL DE JESUS ZEPEDA RIVAS,                 Case No. 3:20-cv-02731-VC
                           BRENDA RUIZ TOVAR, LAWRENCE
                      13   MWAURA, LUCIANO GONZALO                      DECLARATION OF RICHARD
                           MENDOZA JERONIMO, CORAIMA                    MEDRANO, M.D., REGARDING
                      14   YARITZA SANCHEZ NUÑEZ,                       MEDICAL CARE FOR COVID+
                           JAVIER ALFARO, DUNG TUAN                     PATIENTS AT MESA VERDE
                      15   DANG,
                                                                        Judge:   Hon. Vince Chhabria
                      16              Petitioners-Plaintiffs,
                      17   v.
                      18   DAVID JENNINGS, Acting Director of
                           the San Francisco Field Office of U.S.
                      19   Immigration and Customs Enforcement;
                           MATTHEW T. ALBENCE, Deputy
                      20   Director and Senior Official Performing
                           the Duties of the Director of the U.S.
                      21   Immigration and Customs Enforcement;
                           U.S. IMMIGRATION AND CUSTOMS
                      22   ENFORCEMENT; GEO GROUP, INC.;
                           NATHAN ALLEN, Warden of Mesa
                      23   Verde Detention Facility,
                      24              Respondents-Defendants.
                      25
                      26         I, RICHARD MEDRANO, M.D. declare as follows:
                      27         1.    I am the Regional Medical Director for Wellpath, overseeing facilities
                      28   in the area including Mesa Verde and Adelanto ICE Detention Facilities. My role
B URKE , W ILLIAMS &                                                                           3:20-CV-02731-VC
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                                                                  -1-                   DR. MEDRANO DECL. RE
     LOS A NG EL ES                                                               MEDICAL CARE AT MESA VERDE
                               Case 3:20-cv-02731-VC Document 645-2 Filed 08/31/20 Page 2 of 22



                       1   is to oversee the clinical care provided within the region and to provide guidance. I
                       2   am often on-call and/or serve as a backup Physician for Mesa Verde when needed.
                       3   I visit Mesa Verde in person at least every two months and more if needed. I am in
                       4   contact with the medical leadership there multiple times per week and always
                       5   available to them. In 2016, I briefly filled in at Mesa Verde in the capacity of a
                       6   Physician when they were between physicians, and I am cleared and available to fill
                       7   in again when and if I am needed.
                       8           2.    I previously worked for Correct Care Solutions beginning in 2015,
                       9   before it combined with CMGC to form Wellpath. I went to medical school at the
                      10   University of Southern California, Keck School of Medicine, and graduated in
                      11   2006. Thereafter, I did a 3 year combined internship/residency in Family Medicine
                      12   at Kaiser Los Angeles Medical Center. I am a licensed Physician in the State of
                      13   California. I have personal knowledge of the statements herein, and if called upon
                      14   to do so, I could and would testify competently thereto.
                      15           3.     I am familiar with the CDC guidelines regarding COVID-19
                      16   symptoms, ways to minimize infection, and recommended protocol for detention
                      17   facilities. I am also familiar with IHSC guidelines, which govern ICE facilities. We
                      18   continue to implement IHSC guidelines as they evolve for care of COVID patients
                      19   and prevention of the spread of infection, including the August 2020 IHCS
                      20   recommendations1. The medical staff is required to follow both CDC and IHSC
                      21   guidelines, and we often exceed these guidelines. All medical staff is required to
                      22   wear PPE when interacting with detainees and/or in close contact with other staff.
                      23           4.    Based on my supervision, observations, and experience working for
                      24   CCS and now Wellpath at Mesa Verde Detention Facility, it is my informed
                      25   professional opinion that the current standard of care at Mesa Verde for COVID-19
                      26   positive patients exceeds the standard of community care in the United States.
                      27
                           1
                             Attached as Exhibit A is a true and correct copy of the August 2020 IHSC
                      28   recommendations (v. 12), which we follow at Mesa Verde.
B URKE , W ILLIAMS &                                                                               3:20-CV-02731-VC
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                                                                    -2-                     DR. MEDRANO DECL. RE
     LOS A NG EL ES                                                                   MEDICAL CARE AT MESA VERDE
                               Case 3:20-cv-02731-VC Document 645-2 Filed 08/31/20 Page 3 of 22



                       1   Testing, care, and monitoring are also more readily available and accessible at
                       2   Mesa Verde than in the community.
                       3           5.    Even with COVID-19 infections on the rise in many communities, and
                       4   mortality rates for this novel virus, it has been my experience and observation that it
                       5   still takes time to obtain appointments for a COVID test (sometimes 1-2 weeks
                       6   unless symptoms are severe) and the results can take as long as 7-10 days. Same
                       7   day appointments are rare outside the correctional environment, and same day
                       8   results for COVID-19 tests are uncommon. People who test positive with COVID-
                       9   19 are told to stay at home and isolate and not go to the hospital unless they have
                      10   severe symptoms such as chest pain, shortness of breath, or other concerning
                      11   symptoms. They are not routinely checked by any medical provider in person
                      12   unless there is a concern.
                      13           6.    In my medical opinion, detainees who are COVID+ are at no greater
                      14   risk for complications than if they were in the community, and if anything they are
                      15   at less risk. There is an increased level of access to care and monitoring provided in
                      16   the facility, timely intervention for complications is more likely. Further, a person
                      17   who tests positive in the community is most likely to be isolated at home without
                      18   any routine checks on their vital signs and oxygen saturation. Most lay persons are
                      19   also less likely to recognize warning signs than trained medical professionals.
                      20           7.    In contrast, detainees have 24/7 access to medical care and even
                      21   asymptomatic COVID-positive patients are seen and evaluated several times a day.
                      22   Mesa Verde currently has 1 full time physician, 1 full-time Nurse Practitioner, 1
                      23   full time Physician’s Assistant2, 4 full-time Registered Nurses, and 7 full-time
                      24   Licensed Vocational Nurses. From 7:00 a.m. to 8:00 p.m. Mondays – Fridays,
                      25   there is always a provider on duty at the facility; on weekends and evenings, one
                      26   medical provider (above the level of R.N.) is always on call. Nurses are staffed on
                      27
                           2
                            Currently the P.A. is on FMLA leave (non-COVID related), and a second M.D. is
                      28   covering full-time hours for the P.A. in their absence.
B URKE , W ILLIAMS &                                                                              3:20-CV-02731-VC
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                                                                    -3-                    DR. MEDRANO DECL. RE
     LOS A NG EL ES                                                                  MEDICAL CARE AT MESA VERDE
                            Case 3:20-cv-02731-VC Document 645-2 Filed 08/31/20 Page 4 of 22



                       1   12-hour shifts. On day shift, there are 2 LVNs on duty and at night there is 1 RN
                       2   and 1 LVN on duty.
                       3         8.     Detainees can submit sick call requests on their Tablets or on paper
                       4   forms that are picked up daily in the units by a nurse. A Registered Nurse triages
                       5   the sick call slips based on the reported symptoms, with the most severe symptoms
                       6   resulting in the shortest turnaround time. Most detainees are seen the same day,
                       7   though routine requests (such as refills of Tylenol or fungal powder) may be done
                       8   within the following day or two. Sick call slips averaged 600 to 700 per month
                       9   before the pandemic, and with the reduced population are now approximately 200-
                      10   250 or less per month.
                      11         9.     Currently, the population at Mesa Verde is greatly reduced
                      12   (approximately 101 detainees) but we have not reduced the level of medical
                      13   staffing, so there is a greater ratio of medical providers to detainees. Between the
                      14   reduction in sick call requests, the reduction in detainees, and the same level of
                      15   medical staffing, detainees are seen very quickly for any medical issues.
                      16         10.    Detainees are educated about their health care access upon intake and
                      17   orientation, in both English and Spanish.
                      18         11.    Bilingual staff are usually available for Spanish translation if needed.
                      19   If a translator is needed in another language to communicate with a detainee, they
                      20   are escorted to medical and the translation line is called to assist.
                      21         12.    Custody officers within the housing units often communicate to the
                      22   medical clinic the need for care for a particular detainee, and they can either call the
                      23   medical unit if it is an emergency (“code blue”) or escort/send the detainee to the
                      24   clinic as appropriate. Staff and detainees are both taught to say something if they
                      25   are having an emergency or observe one, whether medical or otherwise.
                      26         13.    Medical staff are expected to use their experience, training, and
                      27   discretion in determining whether to send a detainee to the hospital, either via
                      28   custody staff or by ambulance if emergent. I advise medical staff to do what is
B URKE , W ILLIAMS &                                                                                3:20-CV-02731-VC
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                                                                      -4-                    DR. MEDRANO DECL. RE
     LOS A NG EL ES                                                                    MEDICAL CARE AT MESA VERDE
                            Case 3:20-cv-02731-VC Document 645-2 Filed 08/31/20 Page 5 of 22



                       1   correct, medically speaking, and to use their medical judgment. Nurses have
                       2   discretion to call 911, but they can also reach a provider on-call if they have any
                       3   questions. Mercy Hospital is very close to the Facility, on Truxtun Avenue, so they
                       4   can be transported quickly and ambulances respond quickly if needed. I do not feel
                       5   it is appropriate to set specific criteria or list the symptoms to trigger specific care
                       6   or a certain diagnosis, as it is preferred to use medical judgement in diagnosing and
                       7   treating patients. Similarly, it is not appropriate to dictate that detainees should be
                       8   sent to the hospital if they have certain symptoms or complaints, as this decision
                       9   must be left within the medical providers’ judgment and discretion.
                      10         14.    Wellpath medical staff errs on the side of caution in sending detainees
                      11   out to the hospital. In fact, of the last 5 detainees sent to the hospital, only detainee
                      12   Zamora Guzman ended up being admitted. He was retained at the hospital longer
                      13   than he would have been simply to wean him off oxygen. We do not administer
                      14   continuous oxygen at Mesa Verde, though we have supplies and the training and
                      15   capability to provide oxygen in the short term if needed. The other 4 detainees
                      16   were returned to the Facility without being admitted, and with prescriptions for the
                      17   same medication they were already prescribed by Mesa Verde medical staff.
                      18         15.    For the B dorm, which contains detainees who have tested positive for
                      19   COVID-19, nurses check on each detainee at least twice per day and chart their
                      20   findings in the person’s chart. This involves taking the detainee’s temperature,
                      21   blood pressure, heart rate, respiration rate, and Oxygen saturation level. The person
                      22   is also asked about symptoms and how they feel, and any significant comments are
                      23   noted on the patient’s chart.
                      24         16.    In addition to these twice-daily checks by nurses in B dorm, doctors
                      25   also do rounds daily in the B dorm and ask patients how they are doing. They
                      26   routinely select a few patients to do a full assessment on, with the selection based
                      27   on factors such as if someone is medically vulnerable and of concern to them, or if
                      28   someone has been putting in sick call slips or complaining to nurses. A full
B URKE , W ILLIAMS &                                                                                3:20-CV-02731-VC
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                                                                      -5-                    DR. MEDRANO DECL. RE
     LOS A NG EL ES                                                                    MEDICAL CARE AT MESA VERDE
                            Case 3:20-cv-02731-VC Document 645-2 Filed 08/31/20 Page 6 of 22



                       1   assessment might include an interview, review of systems and symptoms, review of
                       2   medications and adjustment as needed, heart and lung examination, etc.
                       3         17.    The medical plan also adds a rover, which is a nurse who will patrol
                       4   the dorms to check on high-risk patients with pre-existing conditions to monitor
                       5   them for elevated temperature and other COVID symptoms. Any detainee who
                       6   exhibits signs and symptoms of COVID is tested with the Abbott ID Now.
                       7         18.    Detainees at Mesa Verde have now been provided hard copies of their
                       8   individual laboratory results for all of their August 2020 COVID tests. I am
                       9   informed and believe that enhanced cleaning protocols have been instituted, with
                      10   cleaning done by staff three times per week of B Dorm.
                      11         19.    Nurses are in B dorm approximately 3 times per 12-hour shift (or 6
                      12   times per day). In addition to taking vitals and other measurements, nurses also
                      13   conduct pill call, passing out medications to detainees including giving insulin.
                      14   Nurses also administer any treatments prescribed to detainees such as
                      15   nebulizer/breathing treatments. During these times, detainees often speak with
                      16   nurses about any concerns or questions.
                      17         20.    Now that the population has recently dropped in B dorm, Nurses are in
                      18   the dorm providing care approximately 3 hours per day, depending on the day and
                      19   what needs to be done, as well as the population in the unit. For the vitals, it takes
                      20   about 1-2 hours per day with 2 nurses doing them. Medical providers (above the
                      21   level of RN) currently spend 1-3 hours per day in B dorm. This is in addition to
                      22   custody staff, on duty 24 hours per day in the dorm.
                      23         21.    In B dorm, although all of the detainees housed in that dormitory are
                      24   positive, only 6-8 persons on average have active symptoms at any one time (such
                      25   as headache, malaise or diarrhea). Thus, while medical staff is routinely monitoring
                      26   the detainees for changes in condition and development and/or changes of
                      27   symptoms, not every detainee in the unit needs medicine for COVID-19 or other
                      28   medical intervention. Most will likely recover from COVID via rest and fluids.
B URKE , W ILLIAMS &                                                                               3:20-CV-02731-VC
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                                                                     -6-                    DR. MEDRANO DECL. RE
     LOS A NG EL ES                                                                   MEDICAL CARE AT MESA VERDE
                            Case 3:20-cv-02731-VC Document 645-2 Filed 08/31/20 Page 7 of 22



                       1         22.    Given that the dorms have different COVID-19 statuses, medical staff
                       2   is currently following a protocol to make their rounds in a particular order: D and A
                       3   dorms first (where everyone tested negative on the last round), then C dorm (with
                       4   persons considered recovered from COVID), then lastly B dorm (mostly positive
                       5   detainees plus a few detainees who have refused to move). The positive detainees
                       6   who are not considered recovered yet per CDC guidelines are all housed in B dorm,
                       7   plus 1 person in medical isolation.
                       8         23.    Medical staff has separate equipment to check vitals for the D and A
                       9   dorms, C dorm, and the B dorm, so that it is not shared even though it’s routinely
                      10   disinfected after use. Medical staff also wears full PPE – gown gloves, face shield,
                      11   bouffant plastic cap to cover hair, shoe covers, and a N95 mask with surgical mask
                      12   over it to all pods. This PPE is changed/replaced between dorms to limit cross-
                      13   contamination.
                      14         24.    There currently are 101 detainees at Mesa Verde. 41 of these
                      15   detainees have tested negative on each of their repeated tests. One detainee tested
                      16   negative on July 30, 2020 and subsequently refused all additional offers of testing.
                      17   Of the remaining 59 detainees, 44 detainees are considered recovered from COVID.
                      18   Apart from detainee Boar (who tested positive on 8/18/20), all detainees in A and D
                      19   dorms have tested negative twice in a row now, suggesting the population is stable.
                      20   There have been no fatalities at Mesa Verde from COVID-19, and no one has been
                      21   intubated (even at the hospital). While 5 detainees were sent to the hospital with
                      22   COVID symptoms, only 1 person was admitted, and he has now been discharged.
                      23         25.    The criteria to be considered recovered for COVID-19, according to
                      24   IHSC and CDC criteria, is as follows: For symptomatic patients: i. At least 10 days
                      25   have passed since symptom onset; ii. At least 24 hours have passed since resolution
                      26   of fever without the use of fever-reducing medications and; iii. Other symptoms
                      27   have improved. For asymptomatic patients: Detainees infected with SARS-CoV-2
                      28   (positive test result) who never develop COVID-19 symptoms may discontinue
B URKE , W ILLIAMS &                                                                             3:20-CV-02731-VC
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                                                                    -7-                   DR. MEDRANO DECL. RE
     LOS A NG EL ES                                                                 MEDICAL CARE AT MESA VERDE
                            Case 3:20-cv-02731-VC Document 645-2 Filed 08/31/20 Page 8 of 22



                       1   isolation and other precautions 10 days after the date of their first positive RT-PCR
                       2   test for SARS-CoV-2 RNA (so long as they remain afebrile and asymptomatic).
                       3   Again, a negative test is NOT required unless severely immunocompromised.
                       4         26.    I rely on my medical judgment, training, experience and discretion
                       5   about whether to send someone to the hospital and I instruct and expect all
                       6   Wellpath medical staff at Mesa Verde to do the same. Wellpath medical staff do
                       7   not need or seek ICE or GEO’s approval before sending someone to the hospital,
                       8   and if they feel a detainee needs to go to the hospital, they do it forthwith.
                       9         I declare under penalty of perjury that the foregoing is true and correct.
                      10   Executed on August 31, 2020, at Carlsbad, California.
                      11
                      12
                                                                   RICHARD MEDRANO, M.D.
                      13
                      14
                      15
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
B URKE , W ILLIAMS &                                                                               3:20-CV-02731-VC
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                                                                     -8-                    DR. MEDRANO DECL. RE
     LOS A NG EL ES                                                                   MEDICAL CARE AT MESA VERDE
Case 3:20-cv-02731-VC Document 645-2 Filed 08/31/20 Page 9 of 22




                     EXHIBIT A
         Case 3:20-cv-02731-VC Document 645-2 Filed 08/31/20 Page 10 of 22

                                                                  Immigration and Customs Enforce ment
                                                                      Washington, DC 20536




  Interim Reference Sheet on 2019-Novel Coronavirus (COVID-19): Detainee Care
  Version 12.0, August 7, 2020



Key changes
Version 12.0
    Added more detailed information on testing.
    Added information on retesting and isolating people who tested positive within the last 3
      months.
    Revised the intake process to include testing and routine cohorting for all new intakes.
    Changed the isolation time period to 10 days to be in line with revised CDC guidance.
    Detainee face coverings must not contain metal pieces.




  Situation Summary
  The CDC is closely monitoring a pandemic caused by a novel (new) coronavirus (COVID-19).
  The situation is evolving and expanding with community transmission occurring in multiple
  countries including the United States. For the most current information, check the CDC
  information pages at https://www.cdc.gov/coronavirus/2019- ncov/index.html frequently for
  updates. CDC interim guidance for health care professionals, including clinical criteria, is
  available at https://www.cdc.gov/coronavirus/2019- nCoV/hcp/index.html


  ICE Health Service Corps Recommendations
  Note: recommendations will be updated if and as necessary to address the evolving public health
  situation. Always review current CDC guidance in addition to IHSC documents. See also 2019
  Novel Coronavirus Resource Page and CDC Guidance for Dental Settings.


     1. During intake medical screening:
   Case 3:20-cv-02731-VC Document 645-2 Filed 08/31/20 Page 11 of 22




      Perform pre-intake screening on all new arrivals which includes asking verbal
       screening questions for COVID-19 symptoms, contact with known cases, and obtain
       a safe temperature check.
      Detainees should be provided cloth face coverings (unless contraindicated)
      This screening should take place before staff and new intakes enter the facility or just
       inside the facility, where practicable in order to identify and immediately isolate any
       detainee with symptoms of COVID-19.
      Verbal screening for symptoms of COVID-19 and contact with COVID-19 cases
       should include the following questions:
                 i. Today or in the past 24 hours, have you had any of the following
                    symptoms:
                                  Fever, felt feverish, or had chills
                                  Cough
                                  Shortness of breath or difficulty breathing
                                  Fatigue
                                  Muscle or body aches
                                  Headache
                                  Sore throat
                                  Congestion or runny nose
                                  New loss of taste or smell
                                  Nausea or vomiting
                                  Diarrhea
                ii. In the past 14 days, have you had close contact with a person known to be
                    infected with (COVID-19) where you were not wearing the recommended
                    PPE?
               iii. If the detainee has a fever and/or symptoms consistent with COVID-19,
                    require the individual to wear a facemask, ensure that staff interacting with
                    the symptomatic individual wears recommended PPE and isolate the
                    individual; refer to ISOLATION below.

2. COVID-19 testing during the intake screening process:
    All new arrivals require COVID-19 testing within 12 hours of arrival and quarantine
     for 14 days upon intake screening. Collection timeframe may extend to 24 hours if
     facility collection logistics require additional time.
   Some exceptions to COVID-19 testing and quarantine requirements may include:
   Detainees who arrive at a facility to stage for movement to another detention facility and
   are held at the site for less than 72 hours, do not require this COVID-19 testing.
   Asymptomatic detainees with a documented positive COVID-19 test in the last 3 months
   who have been appropriately cleared with either a test-based, symptom-based, or time-

                                       Page 2 of 13
Case 3:20-cv-02731-VC Document 645-2 Filed 08/31/20 Page 12 of 22




based strategy, at another detention facility do not require testing or cohorting for 14 days
upon intake.
Detainees who test positive within 3 months of their original positive COVID-19 test,
cleared isolation precautions, and who remain asymptomatic do not need to be isolated or
quarantined due to recurrent or persistent positive results.
Detainees who test positive greater than 3 months after their original positive test result
or develop new or worsening symptoms that are consistent with COVID-19 infection
should be isolated and evaluated in conjunction with infectious disease experts and the
health department for possible re-infection.

   Housing and exposure based cohorting: Cohort all new arrivals, preferably in a cell
    by themselves, for 14 days after their arrival. An alternate housing option may
    include housing detainees arriving within 48 hours of each other together for the 14-
    day cohorting period, as their security level permits. If new arrivals are added to a
    cohort group, the 14 day cohort period is restarted.
   Cohort detainees who refuse testing for 14 days and monitor for symptoms consistent
    with COVID-19. Document the refusal. Staff may offer the COVID-19 test again
    during their cohort period in the event the detainee reconsiders testing. If the detainee
    is asymptomatic after 14 days, staff may release the detainee to general population.
   A field office may choose to house new arrival detainees in a specific detention
    facility to best manage available bed space for single cell housing during the cohort
    period. In such a situation, a detainee who has been cleared to be released from cohort
    may be transferred from the cohorting/testing facility to another nearby facility for
    longer term housing and is not required to undergo cohorting and testing again upon
    arrival at the new facility as long as the detainee was never placed in general
    population at the cohorting/testing facility.
   Isolate COVID-19 positive symptomatic detainees with other positive symptomatic
    detainees, and isolate COVID-19 negative symptomatic individuals with other
    COVID-19 negative symptomatic individuals.
   Avoid mixing individuals quarantined due to exposure to someone with COVID-19
    with individuals undergoing routine intake quarantine.
   Utilize all appropriate administrative, engineering, or PPE controls as needed to
    minimize potential person-to-person spread.
   Healthcare staff should evaluate persons with COVID-19 symptoms and those who
    are close contacts of someone with COVID-19 in a separate room, with the door
    closed if possible, while earing recommended PPE and ensuring that the individual
    being evaluated is wearing a cloth face covering.
   Testing should not be used to release detainees from exposure based cohorting before
    completion of the most recent incubation period.
   Educate all detainees to include the importance of hand washing and hand hygiene,
    covering coughs with the elbow instead of with hands, and requesting sick call if they
                                    Page 3 of 13
   Case 3:20-cv-02731-VC Document 645-2 Filed 08/31/20 Page 13 of 22




       feel ill. Illness Prevention and Patient Education resources in multiple languages are
       available on the 2019 Novel Coronavirus Resource Page.

3. ENCOUNTER. During sick call, intake, health assessment, or other clinical encounter
   in which a detainee presents with or complains of fever and/or symptoms of COVID-19
   infection, or is observed with signs of fever and/or symptoms of COVID-19 infection:
       a. Require the individual to wear a cloth face covering (as much as possible, use
           cloth face coverings in order to reserve surgical masks for situations requiring
           PPE). Anyone who has trouble breathing, or is unconscious, incapacitated or
           otherwise unable to remove the mask without assistance should not wear a cloth
           face covering.
       b. Face coverings for detainees must not have metal pieces built into the mask (for
           example, the nose bridge). Detainees should either be issued a cloth face mask or
           any metal pieces must be removed before distribution.
       c. Ensure that staff who have direct contact with the symptomatic individual wear
           recommended PPE.
       d. Place the individual under medical isolation and refer to healthcare staff for
           further evaluation.
                    Medical isolation is private medical housing room, ideally in an
                        airborne infection isolation room if available. If no single occupancy
                        medical housing unit room is available, placement in other areas of the
                        facility may be utilized to house the ill detainee separately from the
                        general detention population
       e. During medical evaluation the provider:
               i.  Should assess whether the detainee is at increased risk for severe illness
                   from COVID-19
              ii.  Will determine the appropriate monitoring care plan based on the
                   detainee’s signs and symptoms.
            iii.   Is strongly encouraged to test for other causes of respiratory illness,
                   including infections such as influenza. However, presence of another
                   illness such as influenza does not rule out COVID-19.
             iv.   Staff evaluating and providing care for individuals with confirmed or
                   suspected COVID-19 should follow the CDC Interim Clinical Guidance
                   for Management of Patients with Confirmed Coronavirus Disease
                   (COVID-19) and monitor the guidance website regularly for updates to
                   these recommendations.
              v.   Healthcare staff should evaluate persons with COVID-19 symptoms and
                   those who are close contacts of someone with COVID-19 in a separate
                   room, with the door closed if possible, while wearing recommended PPE
                   and ensuring that the individual being evaluated is wearing a cloth face
                   covering.


                                       Page 4 of 13
Case 3:20-cv-02731-VC Document 645-2 Filed 08/31/20 Page 14 of 22




         vi.    Perform COVID-19 LabCorp RT-PCR testing (see specimen collection
                and testing information below)
        vii.    Educate detainees on symptoms of COVID-19 and to report any new or
                worsening symptoms to medical staff at sick call or to the custody officer
                     i. Educate detainees to include the importance of hand washing and
                         hand hygiene, covering coughs with the elbow instead of with
                         hands, and requesting sick call if they feel ill.
                    ii. Illness Prevention and Patient Education resources in multiple
                         languages are available on the 2019 Novel Coronavirus Resource
                         Page
   f.   The detainee will receive at minimum daily sick call, daily vital signs to include
        pulse oximetry for the duration of isolation/quarantine. (refer to the Clinical
        Services Reference Sheet for more details on clinical management)
           i.   Consider more frequent vital sign collection if the patient is medically
                vulnerable (age or comorbidities) and/or is complaining of lower tract
                symptoms (cough, shortness of breath or chest pain). If oxygen saturation
                is below 95% on room air, consult with your CD or designee for
                emergency department referral.
          ii.   Patients with COVID-19 may have symptoms and even complications
                after the acute illness, including thromboembolic phenomena; evaluate
                patients with a history of recent COVID-19 infection (the past 30 days)
                with close attention to their distal extremities, heart and lung
                examination. Promptly seek consultation with your CD, RCD and/or
                Infectious Disease Program as necessary.
         iii.   Use the eCW templates (ACUTE: COVID-19 Medical Provider Template
                or ACUTE: Nurse COVID-19 Template) to help guide and optimally
                document clinical observations and care
   g. If the detainee has underlying illness or is acutely ill, or symptoms do not resolve, consult
      with the Regional Clinical Director, and/or Infectious Disease program.
   h. If the detainee is referred to a local hospital, call the hospital in advance to notify of the
      recent relevant travel history and respiratory symptoms and to coordinate how manage
      the detainee safely.
   i. Promptly notify the facility’s staff responsible for infection prevention and control (e.g.,
      in IHSC facilities, notify the Infection Prevention Officer, or the Facility Healthcare
      Program Manager (if the facility does not have an Infection Prevention Officer position);
      if the Infection Prevention Officer or Facility Healthcare Program Manager is not
      available, IHSC staff should notify the Infection Prevention Group at
      #IHSC PHSP IPO@ice.dhs.gov.
   j. Facilities without IHSC medical staffing should notify their assigned Field Medical
      Coordinator.
   k. IHSC Infection Prevention Officers, Facility Healthcare Program Managers, Field
      Medical Coordinators, or designees should notify the Regional Infection Prevention
      Supervisory Nurse immediately.

                                      Page 5 of 13
   Case 3:20-cv-02731-VC Document 645-2 Filed 08/31/20 Page 15 of 22



       l.   Detainees isolated for respiratory illness and who have epidemiologic risk for COVID-19
            exposure should wear a cloth face covering when outside of the isolation room.
       m.   The duration of the contagious period for COVID-19 is still uncertain.
       n.   A person with COVID-19 is thought to be contagious starting 48 hours before symptom
            onset
       o.   If the detainee tests negative for COVID-19 and fever and/or symptoms persist, consult
            with the Regional Clinical Director and/or Infectious Disease Program
       p.   Educate detainees to include the importance of hand washing and hand hygiene, covering
            coughs with the elbow instead of with hands, requesting sick call if they feel ill, and
            social distancing to maintain 6 feet (2 meters) between individuals when possible.
       q.   Illness Prevention and Patient Education resources in multiple languages are available on
            the 2019 Novel Coronavirus Resource Page.

4. CRITERIA FOR DISCONTINUING ISOLATION
    Detainees with COVID-19 (positive test result) who reported symptoms consistent
     with COVID-19 may discontinue isolation under the following conditions:
              i. At least 10 days have passed since symptom onset and;
             ii. At least 24 hours have passed since resolution of fever without the use of
                 fever-reducing medications and;
            iii. Other symptoms have improved.
    A limited number of persons with severe illness may produce replication-competent
     virus beyond 10 days, that may warrant extending duration of isolation for up to 20
     days after symptom onset. Consider consultation with infection control experts. See
     Discontinuation of Transmission-Based Precautions and Disposition of Patients with
     COVID-19 in Healthcare Settings (CDC Interim Guidance). Such patients are
     generally considered to have required hospitalization.
    Detainees infected with SARS-CoV-2 (positive test result) who never develop
     COVID-19 symptoms may discontinue isolation and other precautions 10 days after
     the date of their first positive RT-PCR test for SARS-CoV-2 RNA.
    RT-PCR testing for detection of SARS-CoV-2 RNA for discontinuing isolation could
     be considered for detainees who are severely immunocompromised, in consultation
     with infectious disease experts. For all others, a test-based strategy is no longer
     recommended except to discontinue isolation or other precautions earlier than would
     occur under the symptom-based strategy outlined above.
    The test-based strategy for severely compromised detainees requires negative results
     using RT-PCR for detection of SARS-CoV-2 RNA under an FDA Emergency Use
     Authorization (EUA) for COVID-19 from at least two consecutive respiratory
     specimens collected ≥24 hours apart (total of two negative specimens) (see CDC




                                         Page 6 of 13
   Case 3:20-cv-02731-VC Document 645-2 Filed 08/31/20 Page 16 of 22




       Interim Guidelines for Collecting, Handling, and Testing Clinical Specimens from
       Persons for Coronavirus Disease 2019).
      All test results should be final before isolation is ended.
      In the event detainees are being considered for transfer or release during a period of
       medical isolation or medical hold, see #7 below for requirements.

5. SPECIMEN COLLECTION AND TESTING for COVID-19
    Only molecular assays for detection of SARS-CoV-2 with an FDA EUA should be
     used for diagnosis and clinical decisions (laboratory-based, and point-of-care
     molecular tests are acceptable).
    Laboratory testing for COVID-19 is available through commercial laboratories
     including LabCorp and through local and/or state health departments.
    Point-of-care testing using the Abbott ID NOW is currently used for removal testing
    Testing is recommended for all detainees with signs or symptoms of COVID-19
    Testing is recommended for all close contacts of a detainee or staff member who
     tested positive for COVID-19
    It is recommended that the facility work with their local health department to
     determine if broad based testing is indicated for the facility if a staff member or
     detainee tests positive for COVID-19
    All new intakes will receive testing prior to release to general population
    For laboratory-based tests the following samples are acceptable:
                i. Nasopharyngeal
               ii. Oropharyngeal
              iii. Nasal mid-turbinate (supervised self-collected or collected by a healthcare
                   professional)
              iv. Anterior nares specimen (self-collected or collected by a healthcare
                   professional
               v. Nasopharyngeal wash/aspirate
              vi. Nasal wash or aspirate
             vii. Sputum sample (non-induced)
    Laboratory-based samples should be in viral transport medium (VTM)/saline and
     stored frozen at -20° C (preferred). Refrigerated specimens acceptable (if received for
     testing within 72 hours of collection). Room temperature swabs are acceptable (if
     received within 24 hours of collection).
    LabCorp testing for removals is required by certain countries. LabCorp test results are
     good for 10 days after testing
    LabCorp ordering codes are 2019 Novel Coronavirus (COVID-19), NAA; TEST:
     139900.
    Abbott ID NOW testing (FDA instructions for use)
    Acceptable specimens include:


                                       Page 7 of 13
Case 3:20-cv-02731-VC Document 645-2 Filed 08/31/20 Page 17 of 22




           i. Throat swab (for optimal test performance use the swabs provided in the
              test kit)
                         Collect patient specimen by swabbing the posterior pharynx,
                          tonsils and other inflamed areas. Avoid touching the tongue,
                          cheeks and teeth with the swab.
          ii. Nasal swab (for optimal test performance use the swabs provided in the
              test kit)
                         To collect a nasal swab sample, carefully insert the swab into
                          the nostril exhibiting the most visible drainage, or the nostril
                          that is most congested if drainage is not visible. Using gentle
                          rotation, push the swab until resistance is met at the level of the
                          turbinate (less than one inch into the nostril). Rotate the swab
                          several times against the nasal wall then slowly remove from
                          the nostril. Using the same swab, repeat sample collection in
                          the other nostril.
         iii. Nasopharyngeal swab (use sterile rayon, foam, polyester or flocked
              flexible-shaft NP swabs)
                         To collect a nasopharyngeal swab sample, carefully insert the
                          swab into the nostril exhibiting the most visible drainage, or
                          the nostril that is most congested if drainage is not visible. Pass
                          the swab directly backwards without tipping the swab head up
                          or down. The nasal passage runs parallel to the floor, not
                          parallel to the bridge of the nose. Using gentle rotation, insert
                          the swab into the anterior nares parallel to the palate advancing
                          the swab into the nasopharynx, leave in place for a few
                          seconds, and then slowly rotate the swab as it is being
                          withdrawn.
         iv. Used for removal to countries requesting testing and not requiring
              LabCorp tests prior to removal
          v. Abbott ID NOW samples should NOT be stored in VTM or saline after
              collection
         vi. The specimen can be stored in the original package or in a tightly capped
              conical tube at room temperature for less than 2 hours prior to testing
        vii. The specimen can be stored in the original package or in a tightly capped
              conical tube in the refrigerator (2-8° C) for less than 24 hours prior to
              testing.
       viii. Result must be documented on the transfer summary
         ix. Detainees with inconclusive results can be tested an additional 1 time with
              the Abbott ID NOW machine; repeat inconclusive results require the
              detainee be tested with a laboratory-based RT-PCR test



                                  Page 8 of 13
   Case 3:20-cv-02731-VC Document 645-2 Filed 08/31/20 Page 18 of 22




              x. Detainees who previously tested positive and cleared isolation precautions
                 using the symptom-based criteria, within the last 3 months DO NOT need
                 to be tested with Abbott ID NOW prior to deportation
      See Specimen Collection instructions on the 2019 Novel Coronavirus Resource
       Page.

6. Recommendations to the Field Office Director or Designee and the Facility
   Administrator or Warden for routine intake cohorting
   a. Cohort all new arrivals, preferably in a cell by themselves, for 14 days after arrival.
      An alternate housing option may include housing detainees who arrive within 48
      hours of each other together for the 14-day cohorting period, as their security level
      permits. (SEPARATELY from other individuals who are cohorted due to contact with
      a COVID-19 case).
   b. Cohort detainees who refuse testing for 14 days and monitor for symptoms consistent
      with COVID-19. Document the refusal. Staff may offer the COVID-19 test again
      during their cohort period in the event the detainee reconsiders testing. If the detainee
      is asymptomatic after 14 days, staff may release the detainee to general population.
   c. If any person in the routine intake cohort does develop fever or symptoms, the cohort
      status would be changed to an exposure-based cohort
   d. Routine intake cohorts do not require tracking or reporting

7. Recommendations to the Field Office Director or Designee Regarding Detainee
   Release and Special Circumstance Movement
    All requirements on the ERO Checklist for Removals, Releases or Transfers should
       be met before a detainee is released unless the movement is to facilitate a medically-
       or behaviorally necessary placement
    Recommend all detainees being released be given the fact sheets Steps to help
       prevent the spread of COVID-19 if you are sick and Stop the spread of germs.
    Recommend the following considerations if decisions are made to release in the
       U.S. detainees with confirmed or suspected COVID-19 and detainees exposed to
       a person with confirmed or suspected COVID-19:
      i.     For all detainees that have tested positive for COVID-19 (including
             detainees that have completed the isolation period) and for afebrile and
             asymptomatic detainees that must be released before the recommended
             cohorting period is complete, discuss release of the individual with state or
             local health department with as much advance notice as possible,
             preferably at least 24 hours advance notice
              Provide the health department with the detainee’s name, intended
                 address, email address, all available telephone numbers, and planned
                 mode of transportation to their intended destination
              Coordinate with the health department to facilitate any needed public
                 health actions; examples of public health actions include but are not
                                       Page 9 of 13
   Case 3:20-cv-02731-VC Document 645-2 Filed 08/31/20 Page 19 of 22




                      limited to delivering health officer orders and making the detainee
                      available for transportation if arranged by the health department.
       ii.       Facilitate safe transport, continued shelter, and medical care, as part of release
                 planning.
                  Make direct linkages to community resources to ensure proper medical
                      isolation and access to medical care if needed.
                  Coordinate with the detainee for a family member or friend to provide
                      transportation
                  Advise the detainee to avoid public transportation, commercial ride sharing
                      (e.g., Uber, Lyft), and taxis
                  iii. Give the detainee the CDC’s What To Do if You Are Sick fact sheet (see
                        https://icegov.sharepoint.com/sites/ihsc/phspunit/2019-
                        nCoV/PHSPMostCurrentGuidance/patient%20education)
        Detainees under isolation or cohort should be permitted to attend other medically
         necessary appointments with advance coordination with the receiving facility
        Detainees under isolation or cohort should not be restricted from movement to
         facilitate a medically- or behaviorally necessary placement
        If a detainee under isolation or cohort must be moved to another facility; the receiving
         facility must be notified of the isolation or cohort end dates
        i. Recommend to Field Office Director or designee that detainees that are in
            isolation, are febrile, symptomatic, have pending test results or that were
            exposed to a person with confirmed or suspected COVID-19 in the past 14
            days NOT BE TRANSFERRED OR TRANSPORTED UNLESS
            MEDICALLY NECESSARY.
       ii. See IHSC Interim COVID-19 Risk Assessment on the 2019 Novel Coronavirus
            Resource Page.
        If a detainee is inadvertently removed that is febrile and/or symptomatic, that
         tests positive for COVID-19, that has a pending test result for COVID-19, or
         that was exposed to a person with confirmed or suspected COVID-19 in the past
         14 days, recommend that the Field Office Director or designee notify the
         respective consulate so notifications and public health actions can occur.

8. REPORTING
    Document any detainee who tests positive for COVID-19 on the Lower Respiratory
      Illness Tracking Tool.
     i. Only document tests and results performed using molecular assays for detection of
          SARS-CoV-2 with an FDA EUA; do not document antibody tests or results that
          are not approved for diagnosis.
    Document exposure-based cohorting through routine IHSC cohort reporting protocols
      using the Cohort Tracker.
    Any employee known to have a positive test result for COVID-19 must be promptly
      reported to the local or state health department in accordance with local or state
                                       Page 10 of 13
          Case 3:20-cv-02731-VC Document 645-2 Filed 08/31/20 Page 20 of 22




              public health laws and permissible exemptions under the Health Insurance Portability
              and Accountability Act (HIPAA) requiring notifications to public health departments
              for conducting investigations and interventions and to avert a serious threat to public
              health and safety. Reported must include the employee’s name, date of birth, address,
              phone number, and testing location.

1 Close   contact is defined as:
a) being within approximately 6 feet (2 meters) of a COVID-19 case for a prolonged period of
time; close contact can occur while caring for, living with, visiting, or sharing a healthcare
waiting area or room with a COVID-19 case
– or –
b) having direct contact with infectious secretions of a COVID-19 case (e.g., being coughed on)

If such contact occurs while not wearing recommended personal protective equipment or PPE
(e.g., gowns, gloves, NIOSH-certified disposable N95 respirator, eye protection), criteria for PUI
consideration are met.


Resources and references
    2019 Novel Coronavirus Resource Page on SharePoint
    ERO Pandemic Response Requirements (PRR)
    Illness Prevention and Patient Education resources in multiple languages are available on
      SharePoint.


IHSC Official Guidance

Guidance number Guidance name                                                          Type
05-02                  Occupational Health Directive                                   Policy
05-02 G-04             Occupational Health Guide: Workforce Health                     Guide
                       Occupational Health Guide: Bloodborne Pathogens and Other
05-02 G-1                                                                        Guide
                       Potentially Infectious Materials
                       Occupational Health Guide: Personal Protective Equipment
05-02 G-2                                                                        Guide
                       Program
05-02-G-03             Occupational Health Guide: Respiratory Protection Program       Guide
05-04                  Environmental Health Directive                                  Policy
05-04 G-01             IHSC Environmental Health Guide                                 Guide
05-06                  Infectious Disease Public Health Actions Directive              Policy


                                             Page 11 of 13
       Case 3:20-cv-02731-VC Document 645-2 Filed 08/31/20 Page 21 of 22




Guidance number Guidance name                                                      Type
                   Infectious Disease Public Health Actions Guide:   Contact and
05-06 G-01                                                                         Guide
                   Outbreak Investigation Guide
                   Infectious Disease Public Health Actions Guide:   Isolation and
05-06 G-02                                                                         Guide
                   Management of Detainees Exposed to Infectious     Organisms
                   Infectious Disease Public Health Actions Guide:   Surveillance
05-06 G-03                                                                         Guide
                   and Reporting

      Infection Control: Novel Coronavirus 2019 (COVID-19) | CDC
      Information for Healthcare Professionals about Coronavirus (COVID-19)|CDC
      Resources for Correctional and Detention Facilities | CDC
      Overview of COVID-19 Testing | CDC
      CDC COVID-19 What’s New?
      People who are at increased risk for COVID-19 | CDC
      Clinical Questions about COVID-19: Questions and Answers| CDC
      Duration of Isolation and Precautions for Adults with COVID-19| CDC

Points of contact for questions
    IHSC Staff: Regional Infection Prevention Supervisory Nurses, PHSP Unit Senior Public
       Health Analyst, PHSP Unit Chief

      Facilities without IHSC Medical Staffing: Assigned Field Medical Coordinators

      Public health agencies: IHSC InfectionPrevention@ice.dhs.gov




                                        Page 12 of 13
       Case 3:20-cv-02731-VC Document 645-2 Filed 08/31/20 Page 22 of 22




Appendix A: Intake Screening Questions
Updated August XX, 2020



1. Have you had fever and/or symptoms consistent with COVID-19 in the past 14 days?
       Signs and symptoms include fever, feeling feverish, chills, cough, shortness of breath
         or difficulty breathing, fatigue, muscle or body ache, headache, sore throat, new loss
         of taste or smell, congestion or runny nose, nausea or vomiting, and diarrhea
       If yes , what date did you first notice symptoms?: mm/dd/yyyy
       If yes, isolate in a single room (preferred) if available, implement daily vital signs
         including oxygen saturation, and refer to a medical provider, add Medical Hold,
         notify FHPM, IPO, or designee.
       See Reducing the Risk of COVID-19 Transmission
       Proceed with intake COVID-19 testing
       If no, implement intake quarantine; house in single room (preferred) if available,
         implement daily checks for 14 days after initial intake, add Medical Hold, notify
         FHPM, IPO, or designee, and proceed with intake COVID-19 testing
   2. Does the detainee have any of the High-Risk Conditions?
          Yes: Schedule an appointment with a provider within the next 5 days
          No: Routine PE-S/PE-C process




                                         Page 13 of 13
